Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive. 

Applicant’s first argument is quoted below:
“Upon closer inspection, the specimen used in the flatwise tensile test of de Almeida consists of only the GFRP (glass fiber reinforced polymer) laminate that is used as the skin of the sandwich panel, rather than of the entire sandwich. This test appears to be performed along the longitudinal axis of the laminate, i.e., the smaller sides of the rectangle of laminate material are held by the grips, and the laminate is then subjected to the tensile loading. As such, the tensile test amounts to a test of the tensile strength of the GFRP laminate alone, and not the sandwich panel consisting of two GFRP laminate skins and a polyurethane or polypropylene core in between.
Because only the GFRP laminate is being tested in the flatwise tensile test of de Almeida, the first full paragraph of page 5 of the March 29 Office Action contains a number of inaccuracies in the comparison of the test specimen and test structure of de Almeida and the claimed structures.”

In response to the argument above, Examiner believes that even if the example at fig. 3.2 shows a tensile test of the GFRP laminate material at the left, the Instron testing device is capable of testing a variety of specimen including that of a sandwich panel as also indicated at the Instron instrument compressive type testing indicated at center and right Figs. 3.2 as shown at page 4 of de Almeida.  In addition and as further evidenced by the attached NPL, titled “Flatwise Tensile Strength Fixtures”, Instron 

Applicant’s second argument is quoted below:
“Chiefly, the sample in Fig. 3.2 does not have an end portion that is defined by edges of the front substrate and the back substrate that are attached to each other, as is stated in the March 29 Office Action. Instead, the sample in Fig. 3.2 is a single laminate, which may allegedly correspond to the front substrate or the back substrate, but cannot correspond to both. Statedly slightly differently, there is no allegedly corresponding core material present in the specimen used in the flatwise tensile test. The GFRP laminate is formed of a mat embedded in a polymer matrix of polyester resin. See de Almeida, page 4, first full paragraph.” 

In response to the argument above, please see response above.  In addition, note that the laminate structure is a three-dimensional structure thus having a front surface, back surface that is opposed to the front surface and a certain thickness that connects both the front and the back surface.  Furthermore, note that Examiner is using the secondary reference of Deng to show that a frame body can be integrated with “the entire end portion” of the specimen.  Therefore, Examiner believes that Mia de Almeida in view of Deng reasonably teach the claimed invention (see rejection below).


Applicant’s third argument is quoted below:


In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner is relying on the secondary reference of Deng only to show that the gripping element can be a frame like structure (i.e. clamping mechanism 30) to be integrated with the entire end portion of the sample as seen at Figs. 2 and 6 of Deng in order to carry out the strength testing of the specimen under test, while the remaining limitations are taught by the primary reference of Mia de Almeida.  Both Mia de Almeida and Deng teach strength testing of a specimen.  Therefore, Examiner believes that the Mia de Almeida in view of Deng reasonably teach on the invention as claimed (see rejection below).   
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Hence, Examiner believes that the prior arts of record reasonably read on the invention as claimed (see rejection below).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over NPL titled “Structural behavior of composite sandwich panels for applications in the construction industry” by MIA de Almeida 2009 (hereinafter “MIA”) in view of U.S. Patent Application Publication No. 2008/0202254 A1 to Deng et al. (hereinafter “Deng”).

Regarding Claim 1, MIA teaches a method for testing strength of a roofing material (see “Introduction” section at page 1 paragraphs 1 – 4 describing sandwich panels as composite materials with a three layer structure and being used in constructions such as roofing and page 2 last two paragraph describing dynamic tests performed to determine and compare the dynamic behavior of the panels), the roofing material comprising: a front substrate; a back substrate arranged on the back side of the front substrate; and a core material filled between the front substrate and the back substrate (see page 1, second paragraphs 2 – 3 describing the structure of the sandwich panels comprising two thin, stiff and resistant composite material skins separated by a core i.e. layer of a low density material).
MIA teaches roofing material as described above, MIA does not explicitly teach the roofing material as being a metal roofing and the front substrate as being made of a metal sheet.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a metal material for the roofing and/or the front substrate of the roofing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
MIA as modified above further teaches the method comprising the steps of: 
tightening the metal roofing material to a base with the back substrate facing the base (see “Experimental Investigations” at pages 4 and 5 describing the different types of mechanical tests, in particular see Fig. 3.2 with the flatwise tensile test of the material at the left which uses an Instron universal hydraulic testing machine as also described at first paragraph at page 5, note that the Instron testing machine holds the sample material at top and bottom ends in a longitudinal axis hence the bottom end can be considered as the base where the bottom/back substrate of roofing material faces the base); and 
applying a load for uplifting an end portion of the metal roofing material tightened to the base to the end portion (see first paragraph at page 5 describing applying a tensile force in the laminate longitudinal axis i.e. load is being applied in the upward direction since it is a tensile force therefore reading on the invention as claimed), the end portion defined by edges of the front substrate and the back substrate that are attached to each other (see the sample at Fig. 3.2 having an end portion that is defined 
Even though Mia teaches an Instron tensile testing machine as described above MIA does not explicitly teach or show the details of the Instron testing machine as comprising a frame body to be integrated with the entire end portion in a width direction of the metal roofing material is attached to the end portion, and then the load is applied to the end portion through the frame body.
Deng, in the field of peel strength testing of specimens, teaches wherein a frame body (see test specimen clamping mechanism 30 including a stationary clamping jaw 32 and a moveable clamping jaw 34, see paragraph [0036]) to be integrated with the entire end portion in a width direction of the sample (see the clamping mechanism 30 being integrated with the entire end portion of the sample “S” at Fig. 6, see edges of the front and back substrates of sample “S” at Fig. 3 being clamped by the tensile tester such as “Instron” as described at paragraphs [0051] – [0052]) is attached to the end portion, and then the load is applied to the end portion through the frame body (see paragraph [0041] describing “As shown in FIG. 1, adaptor 16 is positioned so as to be in communication with a source of tensile force F, the source of tensile force F provided by tensile test load frame 14. The tensile force F is applied to the adaptor 16 to draw the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement of Deng into MIA in order to allow secured attachment of the clamping mechanism to the test specimen and further efficiently provide the load to the test specimen.  The modification allows for more accurate and efficient strength/peel measurement of the sample under test.

Regarding Claim 2, MIA as modified above teaches a step of obtaining an uplift coefficient represented by an amount of change in the load relative to an amount of change in the measured uplift amount (see Figs. 3.3, 3.4 and 3.6 at pages 6, 7 and 9 respectively showing load-displacement curves for the compression testing (i.e. different embodiment than the tensile testing), see also page 8 last paragraph describing slope (i.e. coefficient as claimed) of load-deflection curves as well as Table 3.3 showing Kp as the stiffness of the panel determined by the slope of loads and respective displacements, see page 10 line 9 from last).  
MIA does not explicitly teach an uplift coefficient represented by an amount of change in the load relative to an amount of change in the measured uplift amount as claimed in the same embodiment of the tensile testing as shown at left side of Fig. 3.2. However, MIA teaches the slope of loads and respective displacements for compressive testing in a different embodiment as indicated above. 
MIA since MIA teaches obtaining the slope (i.e. coefficient) of load and displacement curves.  The modification allows for a more accurate and effective way of determining the stiffness of the panel being tested.

Regarding Claim 3, MIA as modified above teaches the claimed invention except for a step of determining whether or not the uplift coefficient is 6 N/mm or more.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine uplift coefficient being 6 N/mm or more, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 4, MIA teaches strength test equipment (see Fig. 3.2 at page 4 showing a tensile testing machine such as Instron testing machine as described at page 5 under sub section “3.2.1”) for performing a method for testing a roofing material having a front substrate and a back substrate arranged on a back side of the front substrate (see page 1 describing sandwich panels used in construction such as roofing and page 2 last two paragraph describing dynamic tests performed to determine and compare the dynamic behavior of the panels), the strength test equipment comprising: 

a frame body (see top grip portion of the Instron testing machine which can be considered as the frame body as claimed) attached to an end portion of the roofing material, the end portion defined by edges of the front substrate and the back substrate that are attached to each other (see the sample at Fig. 3.2 having an end portion that is defined by edges of the front substrate (i.e. front side of laminate) and the back substrate (i.e. opposing side of laminate) that are attached to each other (i.e. the 3-dimensional sample/laminate material having certain thickness between the front and the opposing back side)). 
Even though Mia teaches an Instron tensile testing machine as described above MIA does not explicitly teach or show the details of the Instron testing machine as comprising a frame body to be integrated with the entire end portion in a width direction of the metal roofing material.
Deng, in the field of peel strength testing of specimens, teaches wherein a frame body (see test specimen clamping mechanism 30 including a stationary clamping jaw 32 and a moveable clamping jaw 34, see paragraph [0036]) to be integrated with the entire end portion in a width direction (see the clamping mechanism 30 being integrated 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement of Deng into MIA in order to allow secured attachment of the clamping mechanism to the test specimen.  The modification allows for more accurate and efficient strength/peel measurement of the sample under test.
Mia in view of Deng as modified above further teaches; 
a load applying device for applying a load for uplifting the end portion of the roofing material to the end portion through the frame body, the load applying device being connected to the end portion via the frame body (see first paragraph at page 5 of Mia describing applying a tensile force in the laminate longitudinal axis i.e. load is being applied in the upward direction since it is a tensile force, note that the top grip portion which is considered as the frame body of the instant claim applies the load in the longitudinal direction as seen at Fig. 3.2 left side of Mia and/or see paragraph [0041] of Deng describing “As shown in FIG. 1, adaptor 16 is positioned so as to be in communication with a source of tensile force F, the source of tensile force F provided by tensile test load frame 14. The tensile force F is applied to the adaptor 16 to draw the pivotable linkage 12 and test specimen clamping mechanism 30 away from the base plate 40 and peel the test specimen S away from the substrate T”, see also Figs. 1, 6 and paragraphs [0041] – [0044] of Deng); 
Mia describing the load of the machine during the test being registered on a PC therefore load meter exists that enables the logging of the load as described and/or paragraph [0042] of Deng describing means for measuring tensile force 64 being provided), the load meter (64, Fig. 1 of Deng) being interposed between the frame body (30, Fig. 1 of Deng) and the load applying device (see source of tensile force F being provided as shown by arrow at Fig. 1 of Deng); and 
a displacement meter for measuring an uplift amount of the end portion when the load is applied from the load applying device to the end portion (see page 5 first paragraph describing the displacement of the machine during the test being registered on a PC therefore displacement meter exists that enables the logging of the displacement as described and/or paragraphs [0052] and [0055] of Deng describing gauge length and Fig. 7 showing force-displacement curve obtained from the measurement).  
Even though MIA teaches roofing material as described above, MIA does not explicitly teach the roofing material as being a metal roofing and the front substrate as being made of a metal sheet.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a metal material for the roofing and/or the front substrate of the roofing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached NPL titled “Flatwise Tensile Strength Fixtures” by Instron describing a variety of specimen under test as indicated in the first page and throughout the reference.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARRIT EYASSU/Primary Examiner, Art Unit 2861